 


110 HRES 258 IH: Expressing the sense of the House of Representatives that there should be established a National Autoimmune Diseases Awareness Month, and for other purposes.
U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 258 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2007 
Mr. Israel submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Autoimmune Diseases Awareness Month, and for other purposes. 
 
 
Whereas autoimmune diseases are chronic, disabling diseases in which underlying defects in the immune system lead the body to attack its own organs and tissues;  
Whereas autoimmune diseases can affect any part of the body, including the blood, blood vessels, muscles, nervous system, gastrointestinal tract, endocrine glands, and multiple-organ systems, and can be life-threatening;  
Whereas researchers have identified over 80 different autoimmune diseases, and suspect at least 40 additional diseases of qualifying as autoimmune diseases;  
Whereas researchers have identified a close genetic relationship and a common pathway of disease that exists among autoimmune diseases, explaining the clustering of autoimmune diseases in individuals and families;  
Whereas the family of autoimmune diseases is under-recognized, and poses a major health care challenge to the United States;  
Whereas the National Institutes of Health (NIH) estimates that autoimmune diseases afflict up to 23,500,000 people in the United States, 75 percent of the people affected are women, and the prevalence of autoimmune diseases is rising;  
Whereas NIH estimates the annual direct health care costs associated with autoimmune diseases at more than $100,000,000,000, and there are over 250,000 new diagnoses each year;  
Whereas autoimmune diseases are among the top 10 leading causes of death in female children and adult women;  
Whereas autoimmune diseases most often affect children and young adults, leading to a lifetime of disability;  
Whereas diagnostic tests for most autoimmune diseases are not standardized, making autoimmune diseases very difficult to diagnose;  
Whereas, because autoimmune diseases are difficult to diagnose, treatment is often delayed, resulting in irreparable organ damage and unnecessary suffering;  
Whereas the Institute of Medicine of the National Academies reported that the United States is behind other countries in research into immune system self-recognition, the cause of autoimmune diseases;  
Whereas a study by the American Autoimmune Related Diseases Association revealed that it takes the average patient with an autoimmune disease more than 4 years, and costs more than $50,000, to get a correct diagnosis;  
Whereas there is a significant need for more collaboration and cross-fertilization of basic autoimmune research;  
Whereas there is a significant need for research focusing on the etiology of all autoimmune-related diseases, to increase understanding of the root causes of these diseases rather than treating the symptoms after the diseases have had their destructive effect;  
Whereas the National Coalition of Autoimmune Patient Groups is a coalition of national organizations focused on autoimmune diseases working to consolidate the voices of patients with autoimmune diseases and to promote increased education, awareness, and research into all aspects of autoimmune diseases through a collaborative approach; and  
Whereas designating May as National Autoimmune Diseases Awareness Month would help educate the public about autoimmune diseases and the need for research funding, accurate diagnosis, and effective treatments: Now, therefore, be it  
 
That— 
(1)it is the sense of the House of Representatives that there should be established a National Autoimmune Diseases Awareness Month; 
(2)the House of Representatives supports the efforts of health care providers and autoimmune patient advocacy and education organizations to increase awareness of the causes of, and treatments for, autoimmune diseases; and  
(3)the House of Representatives supports the goal of increasing Federal funding for aggressive research to learn the root causes of autoimmune diseases, as well as the best diagnostic methods and treatments for people with autoimmune diseases.  
 
